                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

Bryan J. Broughton, #68028                                     )   CIA No. 4:19-cv-220 RMG-TER
                                       Petitioner,             )
                                                               )
vs.                                                            )
                                                               )
Sheriff J. Al Cannon Jr.,
                   )                                                          ORDER
                   )                   Respondent.
-------------------)


        This is an action filed by a pretrial detainee. This case is before the Court due to Plaintiffs

failure to comply with the magistrate judge's orders to bring this case into proper form. (ECF No.

5). The order was not returned as undeliverable.

         The mail in which the Order was sent to Plaintiffs provided address has not been returned

to the court, thus it is presumed that Plaintiff received the Order, but has neglected to comply with

the Order within the time permitted under the Order. The Court has not received a response from

Plaintiff and the time for compliance has passed. A review of the record indicates that the magistrate

judge ordered Plaintiff to submit items needed to render this case into proper form and specifically

informed Plaintiff that if he failed to do so, this case would be subject to dismissal.

        Plaintiffs lack of response to the Orders indicates an intent to not prosecute this case, and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b) ( district courts may dismiss an action if a

Plaintiff fails to comply with an order of the court); see also Ballardv. Carlson, 882 F.2d 93, 95 (4th

Cir. 1989) (dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982) (court may dismiss sua sponte).
       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.




       IT IS SO ORDERED.



Charleston, South Carolina                            The Honorable Richard M. Gergel
March _lL   2019                                      United States District Judge




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  2
